Citation Nr: 1621051	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to August 1976 (in the Marine Corps) and from May 1978 to August 1983 (in the Army).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record the Board has found that further development of the medical evidence is necessary.  Specifically, the Board finds that the (VA) medical opinion evidence is inadequate to properly adjudicate the claim.

The record shows that the Veteran service in artillery during each period of active service; it may reasonably be conceded that he was exposed to excessive levels of noise in the course of his duties in service.  His service treatment records (STRs) contain no mention of ringing in the ear; the ears were normal on clinical evaluation on the examinations for discharge from each period of service.  Notably however, while a hearing loss disability was not shown on audiometry in service, the audiometry on separation from the first period of service showed what appears to be a significant (15 db) puretone threshold shift at 4000 hertz (hz) in one ear, and audiometry on separation from the second period of service shows what appears to be a significant puretone threshold shift at 4000 hz in the other ear.  

The earliest notation of any sort regarding tinnitus in the record is in the report of a January 2008 audiometry examination (apparently on behalf of a private employer), when the Veteran denied having ringing in the ears.  The next is in the claim that is the subject of this appeal; he indicated that he has had ringing in his ears since 1975 (and that he was seen at Ft. Bragg for the problem).  [Notably, Ft. Bragg is an Army base, and in 1975 the Veteran was serving in the Marine Corps.  Regardless, as is noted above, STRs from both periods of service are silent regarding tinnitus.]

On December 2009 audiological evaluation scheduled in connection with this claim, audiometry did not show a hearing loss disability in either ear.  Regarding tinnitus, the Veteran reported that he has had intermittent ringing in his ears since service, occurring 2-3 times per week and lasting 30 minutes.  The examiner opined that the tinnitus was less likely related to service (essentially because hearing damage in service was not shown).  

Notably, tinnitus is a disability eminently capable of lay observation (by the person experiencing it), and generally not capable of objective confirmation.  Furthermore, as noted in governing caselaw, tinnitus is chronic disease listed in 38 C.F.R. § 3.309(a), and warranting consideration under the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions/and under a continuity theory of entitlement.  [In that regard the Board observes that the Veteran's denial of tinnitus on October 2008 examination is not necessarily fatal to a continuity of the type of tinnitus the Veteran has described; as he reported on VA examination that his tinnitus is intermittent and occurs 2-3 times per week.  That report can readily be reconciled with the denial of tinnitus on a specific date.    

The opinion offered by the December 2009 VA examiner is inadequate for two reasons: (1) the factual premise of no "hearing damage" in service does not account for the apparently significant puretone threshold shifts (of 15 db) found at 4000 hz in one ear at separation from the first period of service, and in the other at separation from the second period of service; and (2) the examiner did not address the Veteran's report of tinnitus since service (or even whether the intermittent tinnitus the veteran describes is characteristic of a chronic tinnitus due to noise trauma.  Further medical guidance is needed.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to indicate whether or not he had any additional (to the October 21, 2008) evaluations for hearing loss/tinnitus on behalf of his employer, Shaw Industries, and if so to submit an authorization for VA to secure the records of all such evaluations.  The AOJ must secure for the record the complete reports of any (and all) evaluation identified. 

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an audiologist or otologist to determine the etiology of his tinnitus.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (to include the observations made above) and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a). What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service, to include as due to exposure to noise trauma therein?

[The rationale provided must specifically address/include discussion of the following: (i) Whether the Veteran's description of his tinnitus (intermittent in nature, occurring 2-3 times a week, and lasting 30 minutes) is consistent with a chronic tinnitus arising during remote service/of noise trauma etiology; (ii) the Veteran's reports (in his claim for service connection and on VA examination) that he has had tinnitus since onset in service in 1975; and (iii) the significance, if any, of the apparent puretone threshold shifts (at 4000 hz.) during each period of service.]  

(b). If the hearing loss is determined to be unrelated to service, please identify the etiology considered more likely, and explain why it is so.

2.  The AOJ should then review the record and adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

